HARDY, Judge.
This is a suit for the recovery of property damage to plaintiff’s freight van and the freight shipments and consignments carried therein resulting from a motor vehicle accident, and it appeals from judgment rejecting their demands.
This case was consolidated for purposes of trial and appeal with the suit of Davis v-.. International Paper Company et al., 149 So. 2d 114, on the docket of this court, which has been this day decided. The opinion of the court in the cited case sets forth in, detail the facts involved and the conclusions; reached. For the reasons therein assigned,, the judgment appealed from in the instant case is affirmed at appellant’s cost.